Citation Nr: 1634750	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-41 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for lumbar spine degenerative disc disease, currently rated as 20 percent disabling.  

2.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity associated with lumbar spine degenerative disc disease, prior to September 1, 2015, and in excess of a 10 percent disability rating thereafter. 

3.  Entitlement to an initial compensable rating for radiculopathy of the right lower extremity associated with lumbar spine degenerative disc disease, prior to September 1, 2015, and in excess of a 10 percent disability rating thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to September 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a lumbar spine disability and assigned a 10 percent rating, effective April 17, 2012.  The Veteran filed a timely notice of disagreement in June 2013.  

In an October 2014 rating decision, the RO increased the rating for service- connected lumbar spine disability, from 10 to 20 percent, effective April 17, 2012.  As this rating action represents a partial grant of the benefit sought on appeal, this matter remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO issued a statement of the case (SOC) in October 2014.  The Veteran subsequently perfected his appeal with a VA Form 9 in October 2014.   

In August 2015, the Board remanded the Veteran's claim for further development.       

In September 2015, the RO granted service connection for radiculopathy of the left lower extremity, evaluated as 10 percent disabling, effective from September 1, 2015, and radiculopathy of the right lower extremity, evaluated as 10 percent disabling, effective from September 1, 2015.  The Board considers these issues part and parcel of the underlying claim seeking a higher rating for the back disability.  In October 2015, the RO issued a supplemental SOC that addressed the evaluation of the service-connected lumbar degenerative disc disease.

In January 2016, the Board remanded the Veteran's claim for further development.  A SSOC was issued in May 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The September 2015 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  Also, as such VA examination would include findings relevant to the 
proper evaluation for the radiculopathy of the lower extremities, it would be premature to decide those claims at this time. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to evaluate the service connected lumbar spine degenerative disc disease, radiculopathy of the left lower extremity associated with lumbar spine degenerative disc disease, and radiculopathy of the right lower extremity associated with lumbar spine degenerative disc disease.  

Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




